Citation Nr: 1343033	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for shin splints.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The RO denied service connection for shin splints and a left ankle disorder in a final decision issued in October 2001.

2.  The evidence received subsequent to the RO's October 2001 final rating decision includes private treatment records and lay statements.

3.  The evidence submitted since the RO's October 2001 final decision includes evidence that was not of record, which relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a left ankle disability.

4.  The evidence submitted since the RO's October 2001 final rating decision includes evidence that was not previously of record, but does not relate to an unestablished fact, nor does it raise a reasonable possibility of substantiating the claim for service connection for shin splints.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision which denied service connection for shin splints and a left ankle disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a) (2013).

2.  New and material evidence has been presented since the October 2001 rating decision and therefore, the claim of entitlement to service connection for a left ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been presented since the October 2001 RO decision denying service connection for shin splints; thus, the claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by VA.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Dingess notice was provided to the appellant by means of a VA letter dated in July 2008.

With respect to claims to reopen, VA must both notify a veteran of the evidence and information that is necessary to reopen the claim and notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is 

required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In July 2008 and prior to the initial decision on the claims by the RO, the Veteran was provided notice of the information and evidence needed to reopen his service connection claims for shin splints and a left ankle disorder.  The notice letters defined the terms "new and material evidence" and advised the Veteran that his claims for service connection were previously denied because the medical evidence did not show that the claimed conditions existed, or were incurred in service or related to service.  The Veteran was instructed not to submit repetitive or cumulative evidence.  He was also encouraged to identify outstanding pertinent evidence that VA could obtain on his behalf.  The Veteran received similar information in the September 2008 rating decision currently on appeal.  38 C.F.R. § 3.159.  Therefore, VA has met all statutory and regulatory notice provisions.

With respects to the claim to reopen entitlement to service connection for shin splints, the Board notes that VA is not required to provide a new medical examination to a veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The Veteran in this case is not entitled to a VA examination as new and material evidence was not submitted and, as discussed further below, does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for shin splints even with VA's assistance.  Shade, 24 Vet. App. at 116-18.

The Merits of the Claims

Generally, a claim that has been denied in an unappealed RO decisionmay not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, an October 2001 rating decision denied service connection for shin splints and a left ankle disorder.  The RO explained that although there was evidence of in-service treatment for shin splints and left ankle injuries, there was no evidence of a current disability or nexus between the alleged disorders and his military service.  The Veteran was notified of that decision in October 2001.  He did not file a notice of disagreement, and new evidence was not submitted during the appeal period.  Therefore, the October 2001 rating decision is final and may not be reopened in the absence of new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

The evidence considered by the RO in making its October 2001 decision included the original claim for compensation; the Veteran's service medical treatment records; and private treatment records.  Evidence added to the claims file since the October 2001 rating decision includes statements from the Veteran and his representative; and private treatment records.  


Shin Splints

Regarding the claim to reopen entitlement to service connection for shin splints, the evidence received subsequent to the October 2001 rating decision is "new" in the sense that it was not previously before agency decision makers.  However, the evidence is not "material" as it does not constitute evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The Veteran's private treatment records do not show diagnosis of or treatment for any residual of bilateral shin splints.  Specifically, private treatment records dated from February 1995 to the present do not show diagnosis of or treatment for any residual of bilateral shin splints.  

The Board acknowledges the Veteran's lay statement that he experiences "shin splints" while standing at work.  While the Veteran's statements are competent evidence as to the symptoms that he experienced, his statements are not competent evidence sufficient to diagnose shin splints or reliably relate it to his service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

For the reasons set forth above, none of the evidence added to the record since the October 2001 rating decision, either by itself or in the context of all the evidence, is material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral shin splints.  Therefore, the October 2001 rating decision remains final, and the claim of entitlement to service connection for shin splints may not be reopened.

Left Ankle Disorder

The Veteran provided a statement, received in July 2008, stating that he experienced pain in his left ankle while standing at work.  Private medical records and a magnetic resonance imaging (MRI) report, received in April 2010, revealed "minimal talonavicular joint arthritic changes" of the left foot.

The evidence is "new" in the sense that it was not previously before agency decision makers.  This evidence is also "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; that is, evidence that the Veteran has a current left foot disability.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ankle disorder.  See Justus v. Principi, 3 Vet. App. 510 (1992); see also Shade, 24 Vet. App. 110.

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a left ankle disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having not been submitted, the appeal to reopen the claim of entitlement to service connection for shin splints is denied.

New and material evidence has been received, the claim of entitlement to service connection for a left ankle disorder is reopened and to this extent only, the appeal is granted.


REMAND

A review of the Veteran's claims file reveals that additional development is warranted prior to appellate review of the claim.  The Veteran asserts that he has a left ankle disorder as a result of injuries sustained in service. 

Enlistment records from August 1986 show that the Veteran's lower extremities were noted as normal.  Service treatment records show that the Veteran was treated in July 1987 for a swollen ankle.  Symptoms noted were tenderness, swelling, and difficulty in locomotion of the left foot.  In November 1987, the Veteran was treated for an ankle sprain after he stepped in a hole and twisted his ankle while running.  Symptoms noted were pain, discoloration of the left ankle, and decrease in the range of motion.

As detailed in the analysis of reopening the claim of service connection for a left ankle disorder, the Veteran's private medical record and MRI report show that he currently has minor arthritic changes in his left ankle.  There is, however, no medical opinion of record addressing whether the current arthritic changes in the Veteran's left ankle is related to his military service.  

In view of this evidence, the Board finds it necessary to remand the Veteran's claim for a medical opinion that addresses whether the Veteran current left ankle disorder is related to his military service, including the injuries detailed above.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the evidence of record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examinations to determine whether any left ankle disorder found is related to his military service, to include the injuries sustained in July and November of 1987.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed left ankle disorder is related to the Veteran's active duty service.  The examiner must also state whether any diagnosed left ankle disorder is due to or aggravated by any service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must then readjudicate the claim and thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


